The right of the relators to redeem their property, by complying with the provisions of Section 62 of Act No. 170 of 1898, as amended by Act No. 72 of 1928 and by Act No. 175 of 1934, seems very plain to me.
Before Section 62 of Act No. 170 of 1898 was amended by Act No. 72 of 1928, it allowed any former owner of property that was adjudicated to the State for nonpayment *Page 39 
of taxes to redeem his title, by paying the taxes, interest and costs, and 20 per cent thereon, as long as the title to theproperty remained in the State; but it was not declared in the statute that this right of redemption should apply to land that had been transferred by the State to "any of its political subdivisions", — or levee districts. Act No. 72 of 1928 was adopted for the purpose only of declaring that the right of redemption of tax titles was applicable as well to titles standing in the name of a levee district, as to titles not transferred by the State to a levee district. The only change that was made by the amendment of Section 62 of Act No. 170 of 1898, by Act No. 72 of 1928, was the adding of the words "or in any of its political subdivisions, or if not heretofore contracted to be sold by such sub-division", after the words "as long as the title thereto is in the State". Act No. 72 of 1928 was introduced in the Legislature, as Senate Bill No. 3, by Senator Philip H. Gilbert, who was then a prominent lawyer residing in the Atchafalaya Basin Levee District, and who was afterwards a judge of one of the district courts, in that levee district. The Official Journal of that session of the House of Representatives, p. 628, shows that, in the original Senate Bill, No. 3, as introduced by Senator Gilbert, he italicized the words "or in any of its political subdivisions", to emphasize the one and only purpose of the amendment of Section 62 of Act No. 170 of 1898. The words that were italicized were the only words proposed to be added to Section 62 of Act No. 170 of 1898, by Senate Bill No. 3. On the recommendation of *Page 40 
the Legislative Bureau, the words "or any of its political subdivisions" were not italicized; and the words "or if not heretofore contracted to be sold by such subdivision" were added.
At the same time when Senator Gilbert introduced Senate Bill No. 3, he introduced a companion bill, being Senate Bill No. 2, which became Act No. 88 of 1928, and which validated all of the redemption certificates that were issued theretofore by the Register of the State Land Office, for titles which had been transferred to the levee districts. This act, No. 88 of 1928, page 90, reads as follows:
"Be it enacted by the Legislature of Louisiana, That all certificates of redemption of lands, issued by the Register of the State Land Office, the title of which lands, at the time said certificates issued, was in the name of the State or in that of any of its political subdivisions, and which certificates of redemption were otherwise issued in compliance with the provisions of Act 41 of 1912, shall, when duly recorded in the Conveyance Office of the Parish wherein said lands are situated, be held and taken as evidence of the full and complete redemption of such lands, and as legal and valid."
That statute is evidence of the fact that, even before Section 62 of Act No. 170 of 1898 was amended by Act No. 72 of 1928, the lands that were adjudicated to the State for nonpayment of taxes, and that were transferred by the State to a levee district, were deemed subject to redemption, even though the statute did not then, in terms, declare that the right of *Page 41 
redemption should apply to lands that were transferred by the State to a levee district.
Act No. 41 of 1912, which is referred to in Act No. 88 of 1928, was the last amendment and re-enactment of Section 62 of Act No. 170 of 1898, previous to the amendment and re-enactment that was made by Act 72 of 1928.
The Official Journal of the House of Representatives, for the regular session of 1928, page 628, discloses also that the Legislative Bureau reported on Senator Gilbert's two bills, No. 2 and No. 3, as companion bills, — the one bill having no other purpose or effect than that of validating the certificates of redemption that had been issued by the Register of the State Land Office for tax titles that had been transferred to the various levee districts, — and the other bill having no other purpose or effect than that of expressly authorizing the redemption (under Section 62 of Act No. 170 of 1898) of lands that had been adjudicated to the State for nonpayment of taxes and that had been transferred by the State to a levee district.
On the trial of this case the relators tendered the testimony of the chief clerk in the state land office to prove that, from the time that Section 62 of Act No. 170 of 1898 was amended by Act No. 72 of 1928, up to October 12, 1935, on which date the Attorney General in a letter to the Register of the State Land Office made an adverse ruling, Section 62 of Act No. 170 of 1898 was construed by the land department as allowing the redemption of lands that had *Page 42 
been transferred by the State to a levee district. The Legislature, with that course of construction and procedure of the land department before it, again amended Section 62 of Act No. 170 of 1898, by Act No. 175 of 1934, which did nothing more than to reduce the penalty from 20 per cent to 5 per cent, and to fix the rate of interest at 1 per cent per month. No other change whatever was made in the wording of Section 62 of Act No. 170 of 1898, by the amending act, No. 175 of 1934. The Legislature, therefore, again recognized as it had recognized in the adoption of Act No. 88 of 1928, that the right of redemption, provided for in Section 62 of Act No. 170 of 1898, had been deemed applicable to lands that had been transferred by the State to a levee district.
Act No. 161 of 1934 merely granted, for the short period ending on the last day of September, 1935, the right of a former owner of property that had been adjudicated to the State, or to any of its political subdivisions, for delinquent taxes, to redeem his property by paying, in five equal annual installments, the amount of the taxes for which the property was sold to the State or to the political subdivision. The judge of the district court held that that act was applicable only to lands adjudicated to the State, as long as the title remained in the State, and to lands adjudicated directly to a political subdivision of the State, as long as the title remained in the political subdivision. That is a very strict construction of the statute, and, in my opinion, is opposed to the spirit of the law, and the liberal intention which the Legislature had *Page 43 
in mind. Act No. 161 of 1934 is almost a literal copy of Section 62 of Act No. 170 of 1898, except that the terms on which the right of redemption were extended were made more liberal, in order to induce the former owners of lands adjudicated to the State, or to any of its political subdivisions, to redeem their lands within the short period allowed by Act No. 161 of 1934. The fact that the phraseology of Section 62 of Act No. 170 of 1898, as amended, was copied literally in Act No. 161 of 1934 indicates that the Legislature intended that the privilege granted by Act No. 161 of 1934 should extend to all cases theretofore provided for by Section 62 of Act No. 170 of 1898, and should go further and apply also to all lands adjudicated directly to any political subdivision of the State, for nonpayment of taxes. In support of that interpretation of Act No. 161 of 1934, counsel for the relators in this case, in their brief, cite the Report and Opinions of the Attorney General, 1934-1936, pp. 1386, 1390, and 1398. The substance of these opinions rendered by the Attorney General, and cited by counsel for the relators in this case, was that the purpose of Act No. 161 of 1934 was to induce the taxpayers who had permitted their property to be adjudicated for nonpayment of taxes to redeem the property and return it to the assessment rolls, because the State and her subdivisions profited only by subjecting the property to the payment of taxes.
Act No. 161 of 1934, however, was only temporary legislation. Hence the construction which the majority of the *Page 44 
members of the court are now giving to that act is not so important as is the construction which is being given to Section 62 of Act No. 170 of 1898, as amended by Act No. 72 of 1928 and by Act No. 175 of 1934.
It is said in the opinion rendered by the judge of the district court in this case, and adopted as the opinion of this court, that the question to be decided is whether the Legislature, by Act No. 72 of 1928, amending Section 62 of Act No. 170 of 1898, revoked the donation which the State had made to the Board of Commissioners of the Pontchartrain Levee District, by Act No. 95 of 1890, creating the levee district, and revoked the act of conveyance of the land in contest, made by the State to the levee district, on or about the 27th day of May, 1902. And, in pursuance of this idea, the judge decided that the donation to the levee district was not revoked by Act No. 72 of 1928, because the act did not have the effect of repealing any of the statutes creating the levee districts throughout the State.
It is not contended by any party to this suit that Act No. 72 of 1928 had the effect of revoking any of the donations that the State had made to the boards of commissioners of her several levee districts. No one contends that Act No. 72 of 1928 had the effect of repealing — to any extent whatsoever — any of the statutes creating the several levee districts throughout the State. Any land that the State has transferred to the boards of commissioners of any of her levee districts remains as completely under the control of the Legislature *Page 45 
as if the title had not been placed in the name of the board of commissioners of the levee district. A board of commissioners of a levee district is only a state agency, created by the Legislature for the purpose of disposing of, and taxing, the lands in the levee district, on such terms and conditions and under such rules and regulations as the Legislature, from time to time, may see fit to prescribe. State ex rel. Atchafalaya Basin Levee Board v. Capdervielle, State Auditor, 142 La. 111, page 113, 76 So. 327; Atchafalaya Land Co. v. F.B. Williams Cypress Co., 146 La. 1047, 84 So. 351; State ex rel. Board of Commissioners of Tensas Basin Levee District v. Grace, Register,161 La. 1039, 109 So. 830; Pruyn v. Nelson Bros., 180 La. 760, page 764, 157 So. 585, 586; Little v. Williams, 231 U.S. 335, 34 S.Ct. 68, 58 L.Ed. 256.
In the case of Atchafalaya Land Co. v. F.B. Williams Cypress Co., supra, the court said [page 355]:
"But it is also well settled that the lands intended to be conveyed by the statute creating the levee district remained under the control of the Legislature so long as an absolute orindefeasible title had not vested in any individual or privatecorporation. * * *
"The reason why the state did not, by the act of the Legislature creating the levee district, lose control over the lands, is that the board of commissioners of the district was thereby made a state agency, subject to the authority and controlof the state Legislature." (The italics are supplied by me.) *Page 46 
In the case of Pruyn v. Nelson Bros., supra, the court observed with regard to this very levee district [page 586]:
"The Pontchartrain levee board is a political subdivision of the state of Louisiana, organized under and by virtue of the laws of this state, particularly Act No. 95 of 1890, as amended."
There is no reason why the lands in a levee district, to which the State has transferred her tax titles, should not be subject to redemption by the former owners, under the same terms and conditions that are prescribed by the Legislature for the redemption of any and all other lands that have been adjudicated to the State for nonpayment of taxes. No reason is suggested why the Legislature may not grant to the former owners of lands of which the State has transferred her tax titles to the levee districts the same right of redemption that is granted to the former owners of any other lands that have been adjudicated to the State for nonpayment of taxes. In the case of the Police Jury of Parish of Jefferson Davis v. Grace, Register, 182 La. 64 on page 68, 161 So. 22, on page 23, it was said:
"There is no limitation in the Constitution upon the authority of the Legislature to say what disposition shall be made of property adjudicated to the state for nonpayment of taxes."
The decisions cited in the prevailing opinion in this case, maintaining that the lands that have been granted by the State to the several levee districts are not to be regarded as "lands belonging to the State *Page 47 
of Louisiana", — in the sense of being subject to entry or purchase at the state land office under the general land laws of the State, — are not appropriate to the present case, because, in this case, the statute in question, — Act No. 72 of 1928, — amending Section 62 of Act No. 170 of 1898, — was enacted for the very purpose, — and for the only purpose, — of making the statute applicable to lands that have been transferred by the State to the boards of commissioners of her levee districts.
I respectfully submit that the decision rendered in this case defeats the very object and purpose of Act No. 72 of 1928, and absolutely destroys its effect.
For these reasons I respectfully decline to subscribe to the prevailing opinion or the decree rendered in this case.